



Exhibit 10.4


RESTRICTED STOCK AWARD AGREEMENT


PIONEER NATURAL RESOURCES COMPANY
AMENDED AND RESTATED 2006 LONG TERM INCENTIVE PLAN


[Date]


To: [Name]
Pioneer Natural Resources Company, a Delaware corporation (the "Company"), is
pleased to grant you an award (this "Award") to receive an aggregate of ________
shares (the “Restricted Shares”) of common stock, par value $0.01, of the
Company (the “Stock”). This Award is subject to certain restrictions and all the
terms, conditions and restrictions contained in this Restricted Stock Award
Agreement (the “Agreement”) and the Pioneer Natural Resources Company Amended
and Restated 2006 Long Term Incentive Plan (the “Plan”). A copy of the Plan is
available upon request. Except as provided below, to the extent that any
provision of this Agreement conflicts with the expressly applicable terms of the
Plan, you acknowledge and agree that those terms of the Plan shall control and,
if necessary, the applicable provisions of this Agreement shall be deemed
amended so as to carry out the purpose and intent of the Plan. Terms that have
their initial letters capitalized, but that are not otherwise defined in this
Agreement, shall have the meanings given to them in the Plan in effect as of the
date of this Agreement.
This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Restricted Shares. By accepting this Agreement, you agree to
be bound by all of the terms hereof.
1.Escrow of Restricted Shares. The Company shall, at its sole election, either
issue in your name a certificate for the Restricted Shares and retain that
certificate for the period during which the restrictions described in Section 3
are in effect, or issue the Restricted Shares in your name electronically and
control the Restricted Shares electronically during the period of restriction.
You shall, if requested, execute and deliver to the Company a stock power in
blank for the Restricted Shares and deliver such stock power to the Company. You
hereby agree that the Company shall hold the certificate for, or control
electronically, the Restricted Shares and the related stock power pursuant to
the terms of this Agreement until such time as the restrictions described in
Section 3 lapse as described in Sections 4, 5, 6 and 7, or the Restricted Shares
are cancelled pursuant to the terms of Section 3.
2.    Ownership of Restricted Shares. From and after the time that a certificate
(electronic or otherwise) has been issued in your name, you are entitled to all
the rights of absolute ownership of the Restricted Shares, including the right
to vote those shares and to receive dividends


1

--------------------------------------------------------------------------------





thereon if, as and when declared by the Board subject, however, to the terms,
conditions and restrictions described in the Plan and in this Agreement.
3.    Restrictions. The Restricted Shares are restricted in that they may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
until such restrictions are removed or expire as described in Section 4, 5, 6 or
7 of this Agreement. The Restricted Shares are also restricted in the sense that
they may be forfeited to the Company. You hereby agree that if the Restricted
Shares are forfeited as provided in Section 6, you shall forfeit the Restricted
Shares to the Company and all your rights thereto shall terminate without any
payment of consideration by the Company. You hereby acknowledge that if issued,
the certificate for the Restricted Shares, at the Company’s sole discretion, may
bear a legend noted conspicuously thereon referring to the terms, conditions,
and restrictions described in the Plan and in this Agreement. Any attempt to
dispose of any Restricted Shares in contravention of the terms, conditions and
restrictions described in the Plan or in this Agreement shall be ineffective.
4.    Expiration of Restrictions and Risk of Forfeiture. Subject to the terms
and conditions of this Agreement, the restrictions described in Section 3 shall
lapse in full on the third anniversary of the date of this Agreement (the
“Vesting Date”); provided, however, that such restrictions will expire on the
Vesting Date only if you have been an employee of the Company or of a Subsidiary
continuously from the date of this Agreement through the Vesting Date; provided,
further, however, that if you cease to be an employee of the Company or of a
Subsidiary for any reason after the Vesting Date, all Restricted Shares granted
pursuant to this Agreement will survive the termination of employment.
5.    [RESERVED]
6.    Termination of Employment.
(a)    Termination By Employee Without Good Reason. Except as otherwise provided
in this Agreement, if your employment relationship with the Company or any of
its Subsidiaries is terminated voluntarily by you prior to the Vesting Date and
such termination is not a Termination for Good Reason (as such term is defined
in the Termination Agreement (as defined below)) or due to Forced Relocation (as
such term is defined in the Termination Agreement, if applicable), then all
Restricted Shares granted pursuant to this Agreement shall become null and void
as of the date of such termination. For purposes of this Agreement, “Termination
Agreement” means, prior to the occurrence of a Change in Control, the Severance
Agreement or other separate agreement between you and the Company and/or any of
its subsidiaries relating to the provision of severance and other benefits
before a Change in Control and, upon and following the occurrence of a Change in
Control, the Change in Control Agreement or other separate agreement between you
and the Company and/or any of its subsidiaries relating to the provision of
severance and other benefits upon or after a Change in Control.
(b)    Termination By The Company For Cause. If your employment relationship
with the Company or any of its Subsidiaries is terminated by the Company prior
to the Vesting Date and such termination is a Termination for Cause (as such
term is defined in the


2

--------------------------------------------------------------------------------





Termination Agreement), then all Restricted Shares granted pursuant to this
Agreement shall become null and void as of the date of termination.
(c)    Other Termination Events. If your employment relationship with the
Company and each of its Subsidiaries by which you are employed is terminated
prior to the Vesting Date as a result of any of the following events:
(i)    your death;
(ii)    your Disability;
(iii)    your Normal Retirement;
(iv)    a termination by you that is a Termination for Good Reason; or
(v)    a termination by the Company that is not a Termination for Cause,
then the restrictions on a number of Restricted Shares shall automatically lapse
such that the number of Restricted Shares for which the restrictions have lapsed
as of the termination date will be equal to the product of (i) the total number
of Restricted Shares granted to you pursuant to this Agreement, times (ii) a
fraction, the numerator of which is the number of full months (counting the
month in which your termination of employment occurs as a full month), beginning
with March ______, during which you were employed by the Company and/or any
Subsidiary and the denominator of which is 36 (the “Pro-Rata Formula”); provided
that, in the case of Normal Retirement, all of the Restricted Shares granted
pursuant to this Agreement shall become immediately and unconditionally vested
and unrestricted and shall not be so pro rated. The portion, if any, of your
Restricted Shares for which the restrictions have not lapsed as of the
termination date of your employment relationship shall become null and void as
of the termination date; provided, however, that the portion, if any, of this
Award for which forfeiture restrictions have lapsed as of the date of
termination shall survive.
Notwithstanding the forgoing, if your employment relationship with the Company
and each of its Subsidiaries by which you are employed is terminated prior to
the Vesting Date, but upon or following a Change in Control, (x) by the Company
and such Subsidiaries and such termination is not a Termination for Cause, (y)
by you and such termination is a Termination for Good Reason, or due to Forced
Relocation, whether or not such termination is also in connection with a Change
in Control, or (z) your death or Disability (as defined below), then all of the
Restricted Shares granted pursuant to this Agreement shall become immediately
and unconditionally vested and unrestricted.
For purposes of this Agreement, (x) “Disability” shall have the meaning given
such term in the Termination Agreement; provided, however, that if there is no
such agreement at the time of such termination, the term Disability shall mean
(i) a physical or mental impairment of sufficient severity that, in the opinion
of the Company, (A) you are unable to continue performing the duties assigned to
you prior to such impairment or (B) your condition entitles you to disability
benefits under any insurance or employee benefit plan of the Company or its
Subsidiaries and (ii) the impairment or condition is cited by the Company as the
reason for your termination; (y) “Normal Retirement”


3

--------------------------------------------------------------------------------





means the termination of your employment relationship with the Company and each
of its Subsidiaries by which you are employed due to your retirement on or after
the date that you attain age 60, provided that you have completed five Years of
Service as of the date of such termination, subject to paragraph (d) of this
Section 6; and (z) “Years of Service” means the total number of years that you
have been employed by the Company or its Subsidiaries as determined in
accordance with the Company’s policies as administered from time to time. For
the avoidance of doubt, the Company’s determination of Years of Service shall be
at the sole discretion of the Company, its policies may change from time to
time, and its determination will be final and conclusive and binding on all
Participants.
(d)    Conditions Applicable to Normal Retirement. In order for the restrictions
on your Restricted Shares to lapse in the case of Normal Retirement pursuant to
Section 6(c), the following conditions shall be met (provided that such
conditions, other than item (i) below, shall not apply if your employment
terminates upon or following a Change in Control): (x) as of the date of the
termination of your employment, the conditions set forth below in items (i)-(iv)
are satisfied and (y) you intend to comply with the covenants contained in items
(v) and (vi) below (which intent shall be conclusively presumed unless, prior to
or concurrently with the notice provided pursuant to item (ii) below, you notify
the Company in writing, addressed to the Vice President and Chief Human
Resources Officer (or his or her successor), that you do not intend to comply
with such covenants).
(i)
The date of the termination of your employment is at least one year after the
date of this Agreement (but if not, instead of all of the Restricted Shares
granted pursuant to this Agreement becoming immediately and unconditionally
vested and unrestricted, restrictions on a number of Restricted Shares shall
automatically lapse such that the number of Restricted Shares for which the
restrictions have lapsed as of the termination date will be equal to the product
of (x) the total number of Restricted Shares granted to you pursuant to this
Agreement, times (y) the Pro-Rata Formula).

(ii)
You gave advance written notice of your intent to terminate your employment due
to Normal Retirement at least six months in advance of the date of termination
to the Vice President and Chief Human Resources Officer (or his or her
delegate), and to your direct manager, or in the case of the chief executive
officer of the Company, to the Board (subject to the ability of the Company to
waive such requirement, exercisable by the Vice President and Chief Human
Resources Officer (or his or her delegate) or the Board, as applicable).

(iii)
You have cooperated with the Company, to the satisfaction of the Company, in the
training of a replacement during the period prior to the termination of
employment.

(iv)
If required by the Company, you execute and deliver to the Company an effective
release of claims and other liability in a form acceptable to the Company.



4

--------------------------------------------------------------------------------





(v)
For two years following the termination of your employment, without the prior
written consent of the chief executive officer of the Company, or in the event
you are the chief executive officer of the Company on the date of termination of
your employment, the consent of the Board or any Committee or director
designated by the Board, you agree to refrain from becoming a director, partner,
investor or employee of, or consultant to, any business that competes with the
Company or any Subsidiary in the business of exploration or production of oil or
natural gas, or related oilfield services, within the geographic area or areas
in which the Company or any Subsidiary operates at the time of termination of
employment or has operated in the immediately preceding one-year period (a
“Competitive Business”); provided that, you will not be restricted from
purchasing or holding for investment purposes less than 2% of the shares of any
Competitive Business whose shares are regularly traded on a national securities
exchange or inter-dealer quotation system. If the Company so requires prior to
the date of termination of employment, the Company may require that you execute
a separate agreement to effect the intent of the foregoing.

(vi)
For two years following the termination of your employment, you agree to refrain
from making, or causing or assisting any other person to make, any oral or
written communication to any third party about the Company and/or any of the
employees, officers or directors of the Company which impugns or attacks, or is
otherwise critical of, the reputation, business or character of such entity or
person; or that discloses private or confidential information about their
business affairs; or that constitutes an intrusion into their seclusion or
private lives; or that gives rise to unreasonable publicity about their private
lives; or that places them in a false light before the public; or that
constitutes a misappropriation of their name or likeness (the foregoing being
subject to Section 10(g)). If the Company so requires prior to the date of
termination of employment, the Company may require that you execute a separate
agreement to effect the intent of the foregoing.

You expressly acknowledge and agree that the restrictions set forth in clauses
(v) and (vi) of this Section 6(d) are reasonable in all respects, necessary to
protect the Company’s legitimate business interests and a material inducement
for the Company to grant this Award to you and enter into this Agreement. In the
event that, following your termination of employment, it is determined by a
court of competent jurisdiction that you have not satisfied any of the
conditions set forth in Section 6(d)(v) or (vi) in any material respect, then,
any Restricted Shares as to which the restrictions have not lapsed shall become
null and void. Notwithstanding the foregoing, in the event there occurs a Change
in Control, whether prior to or after the date that the restrictions on your
Restricted Shares have lapsed, the restrictions set forth in clauses (v) and
(vi) of this Section 6(c) shall automatically terminate and become void and of
no effect.
7.    Awards Not Assumed in Connection with a Change in Control. In the event
that this Award is not Assumed (as defined below) in connection with a Change in
Control, then all of


5

--------------------------------------------------------------------------------





the Restricted Shares granted pursuant to this Agreement shall become
immediately and unconditionally vested and unrestricted immediately prior to the
Change in Control. For purposes of this Agreement, the term, “Assumed,” means
that, prior to or concurrently with the consummation of the transaction
resulting in a Change in Control, either (i) this Agreement is expressly
affirmed by the Company or (ii) the contractual obligations represented by this
Agreement are expressly (and not merely by operation of law) assumed by the
surviving or successor corporation or entity to the Company, or any parent or
subsidiary of either thereof, or any other corporation or entity that is a party
to the transaction resulting in the Change in Control, in connection with such
Change in Control, with appropriate adjustments to the number and kind of
securities of such surviving or successor corporation or entity, or such other
applicable parent, subsidiary, corporation or entity, subject to this Award,
which preserves the compensation element of this Agreement existing at the time
of such Change in Control, and provides for subsequent payout in accordance with
the same (or more favorable) payment and vesting schedule applicable to this
Award, as determined in accordance with the instruments evidencing the agreement
to assume this Agreement; provided, however, that in no event will this
Agreement be deemed to be “Assumed” unless the assumption is made by the entity
that will be the issuer of the securities, cash or other property provided in
exchange for Common Stock in the Change in Control transaction in question. The
determination of comparability for this purpose shall be made by the Committee
prior to the Change in Control, and its determination shall be final, binding
and conclusive.
8.    Adjustment Provisions. In the event there is any change in the Stock by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination of shares or otherwise, the number of shares associated with this
Award of Restricted Shares subject to this Agreement shall be adjusted in the
manner consistent with the adjustment provisions provided in Section 9(b) and
9(c)(ii) of the Plan. Unless otherwise determined by the Committee, Stock
distributed in connection with a stock split or stock dividend shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Shares with respect to which such Stock has been distributed.
9.    Delivery of Stock. Promptly following the expiration of the restrictions
on the Restricted Shares as contemplated in Sections 4, 5, 6 and 7 of this
Agreement, the Company shall cause to be issued and delivered to you or your
designee a certificate (which may be in electronic or book entry form, as
determined by the Company in its discretion) representing the number of
Restricted Shares as to which restrictions have lapsed, free of any restrictive
legend relating to the lapsed restrictions, upon receipt by the Company of any
tax withholding as may be requested. The value of such Restricted Shares shall
not bear any interest owing to the passage of time.
10.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
11.    Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys' fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.


6

--------------------------------------------------------------------------------





12.    Confidential Information and Nonsolicitation.
(a)    As further consideration for the granting of the Restricted Shares
hereunder, you hereby agree with the Company that, during and until three years
following the termination of your employment relationship with the Company and
each of its Subsidiaries by which you are employed, you will keep confidential
all confidential or proprietary information and materials, as well as all trade
secrets, belonging to the Company or one of its Subsidiaries, or their customers
or other third parties who furnished such information, materials, and/or trade
secrets to the Company or its Subsidiary with expectations of confidentiality
(“Confidential Information”). Confidential Information shall not include
information that (A) is already properly in the public domain or enters the
public domain with the express consent of the Company, or (B) is intentionally
made available by the Company to third parties without any expectation of
confidentiality. Upon the termination of your employment relationship with the
Company and each of its Subsidiaries by which you are employed, you promise to
promptly return to the Company all Confidential Information, and all documents
and materials (including electronically stored information) in your possession,
custody or control that constitutes or reflects Confidential Information.
Notwithstanding the foregoing, you may disclose information as may be required
by law and may disclose information in confidence to your spouse, tax and
financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan, provided that you ensure that such
spouse or advisor or institution treats the information confidentially and does
not disclose such information or use it for his, her or its own benefit. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor militating against the
advisability of granting any such future award to you. Such consideration shall
be in addition to the rights and remedies available to the Company pursuant to
paragraph (d) below. Notwithstanding any other provision of this Agreement, you
will not be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that (a) is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law, or (b) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.  In
addition, if you file a lawsuit for retaliation, you may disclose the Company’s
trade secrets to your attorney and use the trade secret information in the court
proceeding if you: (a) file any document containing the trade secret under seal,
and (b) do not disclose the trade secret, except pursuant to court order.
(b)    As an incentive for the Company to issue you this Award, and in
consideration of the Company’s promise to provide you with Confidential
Information and so as to protect the Company’s legitimate business interests,
including the protection of its Confidential Information and the goodwill with
which you will be associated, and that this Award will encourage you to build,
you agree that during your employment relationship with the Company and each of
its Subsidiaries by which you are employed, and for a period of twelve (12)
months immediately following the time that you are no longer employed by the
Company or any of its Subsidiaries, you will not, directly or indirectly (i)
solicit or encourage (or assist another in soliciting or encouraging) any
employee, contractor, consultant, supplier, or vendor of the Company or any of
its Subsidiaries to terminate or lessen his, her or its relationship with the
Company or any of its Subsidiaries, or (ii) on behalf of a Competitive Business,
engage, employ, or solicit or contact for employment or engagement


7

--------------------------------------------------------------------------------





(or assist another in such activity) any employee of the Company or any of its
Subsidiaries or any person who was an employee of the Company or any of its
Subsidiaries at any time during the last twelve (12) months of your employment
with the Company and any of its Subsidiaries (or, if you are employed by the
Company and any of its Subsidiaries for less than twelve (12) months, those
persons who were employees of the Company or any of its Subsidiaries during your
employment with the Company and any of its Subsidiaries).
(c)    You agree that the Company’s substantial investments in its business
interests, goodwill, and Confidential Information are worthy of protection, and
that the Company’s need for the protection afforded by this Section is greater
than any hardship you might experience by complying with its terms. You further
acknowledge and agree that the restrictions set forth in this Section are not
adverse to the public interest. You further agree that the limitations as to
time and scope of activity to be restrained contained herein are reasonable and
are not greater than necessary to protect the Confidential Information, goodwill
and other legitimate business interests of the Company. Although the Company and
you believe the limitations as to time and scope of activity contained in this
Section are reasonable and do not impose a greater restraint than necessary to
protect the Company’s legitimate business interests, if this is judicially
determined not to be the case, the Company and you specifically request that the
limitations contained in this Section be reformed to the extent necessary to
make this Section enforceable.
(d)    You acknowledge and agree that your violation or threatened or attempted
violation of the covenants contained in this Section will cause irreparable harm
to the Company and that money damages would not be sufficient remedy for any
breach of this Section. You agree that the Company shall be entitled as a matter
of right to specific performance of the covenants in this Section, including
entry of an ex parte temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Section, or both, or other appropriate judicial remedy, writ or order, in
any court of competent jurisdiction, restraining any violation or further
violation of such agreements by you or others acting on your behalf, without any
showing of irreparable harm and without any showing that the Company does not
have an adequate remedy at law. Such remedies shall be in addition to all other
remedies available to the Company at law and equity.
(e)    Your obligations under this Section shall survive the termination of this
Agreement and your employment, regardless of the reason for such termination.
(f)    As a part of your employment by the Company, and in further consideration
for the granting of this Award and by your acceptance of this Award in whole or
in part, you accept and agree to be bound by the Company’s Intellectual Property
Policy (as the same may be modified, amended or replaced by the Company from
time to time), including without limitation, (A) the Company’s ownership of the
worldwide right, title and interest in and to any and all Pioneer Intellectual
Property; (B) your agreement to assign, and pursuant to the Company’s
Intellectual Property Policy and your acceptance of this Award you do hereby
assign, to the Company all worldwide right, title and interest in and to all
Pioneer Intellectual Property; and (C) your agreement to disclose in writing to
the Company all Pioneer Intellectual Property and, upon request by the Company,
to promptly produce and deliver to the Company all originals of materials
embodying


8

--------------------------------------------------------------------------------





Pioneer Intellectual Property. The term, “Pioneer Intellectual Property,” is
defined in the Company’s Intellectual Property Policy (and is incorporated
herein by reference), and includes, without limitation, any and all creations,
works and/or intellectual property (including but not limited to all tangible
and intangible ideas and expressions of ideas whether or not the subject matter
of copyright, confidential and non-confidential information, data, drawings,
reports, programs, processes, analyses, business methods, computer programs,
works of authorship, trademarks and service marks, improvements, discoveries
and/or inventions whether or not patentable), and all of the intellectual
property rights therein provided by the various legal systems throughout the
world (including but not limited to trade secret rights, patent rights,
trademark rights, and rights of copyright), that are conceived, created, made,
invented, developed, reduced to practice, reduced to a tangible medium of
expression, and/or acquired by you, individually or jointly with others, during
the time of your employment relationship with the Company, that pertain to the
actual or anticipated business or activities of the Company or that are
suggested by or result from any task or work by you for or on behalf of the
Company, irrespective whether you are or were hired-to-invent such creations,
works or intellectual property, or whether such creations, works or intellectual
property were conceived, created, made, invented, developed, reduced to
practice, reduced to a tangible medium of expression or acquired in the course
or scope of your employment, or whether at home or not, or whether or not during
business hours, or whether or not using the Company’s time, facilities or
resources. You may review the Company’s Intellectual Property Policy at the
Company’s internal portal website, and obtain a copy by written request to the
Company’s Legal Department.
(g)    Nothing in this Agreement or any other agreement between you and the
Company (i) prevents you from exercising any rights that cannot be lawfully
waived or restricted, (ii) prevents you from testifying at a hearing,
deposition, or in court in response to a lawful subpoena or (iii) limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, the Securities
and Exchange Commission, the United States Department of Justice, Congress, any
agency Inspector General or any other federal, state or local governmental
agency or commission (“Government Agencies”). Further, this Agreement does not
limit (i) your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company, or (ii) your right to receive an award from a Government
Agency for information provided to any Government Agencies.
13.    Payment of Taxes. The Company may from time to time require you to pay to
the Company (or the Company's Subsidiary if you are an employee of a Subsidiary
of the Company) the amount that the Company deems necessary to satisfy the
Company's or its Subsidiary's current or future obligation to withhold federal,
state or local income or other taxes or social security or other obligations
that you incur as a result of this Award. With respect to any required tax
withholding, unless another arrangement is permitted by the Committee in its
discretion, the Company shall withhold from the shares of Stock to be issued to
you the number of shares necessary to satisfy the Company's obligation to
withhold taxes, that determination to be based on the shares' Fair Market Value
at the time as of which such determination is made. In the event the Company
subsequently determines that the aggregate Fair Market Value of any shares of
Stock withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding


9

--------------------------------------------------------------------------------





obligation, then you shall pay to the Company, immediately upon the Company's
request, the amount of that deficiency.
14.    Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Subsidiary of the Company, or interfere in any way
with the rights of the Company or any Subsidiary of the Company to terminate
your employment at any time.
15.    No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Shares granted hereunder.
16.    No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.
17.    Company Records. Records of the Company or its Subsidiaries regarding
your period of employment, termination of employment and the reason therefor,
leaves of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
18.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
19.    Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third Business Day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.
The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:
Company:
Pioneer Natural Resources Company
Attn: Corporate Secretary
5205 N. O’Connor Boulevard, Suite 200
Irving, Texas 75039-3746



Holder:
At your current address as shown in the Company's records.



20.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.


10

--------------------------------------------------------------------------------





21.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
22.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
23.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.
24.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
25.    Amendment. This Agreement may be amended at any time unilaterally by the
Company, provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement in compliance with any applicable
laws, including Section 409A of the Code.
26.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan; provided, however, that
notwithstanding anything to the contrary herein, any provision of this Agreement
that is inconsistent with the provisions of Section 9(c), (e), and (f) of the
Plan shall control over such provisions of the Plan.
27.    Agreement Respecting Securities Act of 1933. You represent and agree that
you will not sell the Stock that may be issued to you pursuant to your
Restricted Shares except pursuant to an effective registration statement under
the Securities Act of 1933 or pursuant to an exemption from registration under
the Securities Act of 1933 (including Rule 144 of the Securities Act).
28.    Electronic Delivery and Acknowledgement. No signature by you is required
to accept the Award represented by this Agreement. By your acceptance of this
Award, you are acknowledging that you have received and read, understood and
accepted all the terms, conditions and restrictions of this Agreement and the
Plan. The Company may, in its sole discretion, deliver any documents related to
this Award and this Agreement, or other awards that have been or may be awarded
under the Plan, by electronic means, including prospectuses, proxy materials,
annual reports and other related documents, and the Company may, in its sole
discretion, engage a third party to effect the delivery of these documents on
its behalf and provide other administrative services related to this Award and
the Plan. By your acceptance of the Award represented by this Agreement, you


11

--------------------------------------------------------------------------------





consent to receive such documents by electronic delivery and to the engagement
of any such third party.


12